The plaintiff contends that the trial court erred in overruling its claim that "it is the duty of one receiving a policy of insurance pursuant to an *Page 416 
application, to examine it for the purpose of determining whether or not he is receiving what he applied for; that it is his duty to return it to the insurer within a reasonable time if not satisfactory, and that if he retains possession of the policy during the term for which it is issued, without making objection to its terms and conditions he becomes bound by such terms and conditions."
To sustain this contention the plaintiff cites Palmer
v. Hartford Fire Ins. Co., 54 Conn. 488, 9 A. 248. An examination of this authority shows that in several points it resembles the case now under consideration. It appears that in the case cited the court reformed a policy which the insured had accepted without reading and had retained until a loss occurred. In speaking of the powers of courts of equity to reform written instruments, it is stated, upon pages 500 and 501, "that it is a most frequent and useful office of a court of equity to reform written contracts, and make them conform to the verbal agreement or written draft which of necessity precedes them, is in the knowledge of all, and it is sufficiently accurate to say that no writing is beyond its reach if the prayer for relief is presented in due season and supported by convincing evidence." As to the failure of the insured to read his policy, the court say in that case (p. 510): "The rule of law that no person shall be permitted to deliver himself from contract obligations by saying that he did not read what he signed or accepted, is subject to this limitation, namely, that it is not to be applied in behalf of any person who by word or act has induced the omission to read." This court, in West v. Suda, 69 Conn. 60,62, 36 A. 1015, says: "The rule of law that no one shall be allowed to escape his contract obligations by saying he did not read what he signed, is a most wholesome and necessary rule, but as applied to the fact *Page 417 
of mistake it is a rule of evidence; the failure to read is not always conclusive of negligence. For obvious reasons it is not conclusive in this case. The rule did not bar the trial court from finding that the mistake was not due to the negligence of the plaintiffs." In McCusker
v. Spier, 72 Conn. 628, 45 A. 1011, it was held that "a court of equity will not aid a plaintiff in enforcing a written obligation, in violation of oral stipulations which he admits formed a part of the agreement and which the defendant believed were included in the written agreement when he signed it." It is also said in that case (page 633) that "the omission of Straus to read the deed before signing it is not as matter of law fatal to his defense, although a circumstance to be given due weight in determining the equities of the case upon another trial. He was negligent, but it cannot be said that the pleadings put him in the position of one whose negligence amounts to a violation of his known duty to the adverse party."
It is clear, from the facts set forth in the finding, that, as between the agent of the plaintiff and the defendant, there was a mutual mistake made which did not occur through any fault or negligence of the defendant, unless we should hold that the defendant failed to exercise proper care in neglecting to read this insurance policy. This we cannot do. It is true that the defendant, by a careful examination of his policy, might have discovered that it was not what his agreement called for. If an examination had been made, the nature of the mistake was such that it could easily have been overlooked by a person of ordinary business capacity. It certainly could not have been easily discovered by a person like the defendant in this case, who, as it appears, was a man "somewhat illiterate and unable to read the English language with facility." It appears that he fully and frankly explained to the *Page 418 
plaintiff's agent all the facts and circumstances necessary to be known so that the policy could have been actually drawn in conformity with the agreement made. The record also discloses that the defendant relied solely upon the statements of the agent as to the amount of the premium that he would have to pay, based upon an estimate of $25,000 as the amount of his payroll. It is also found that by reason of these statements made by this agent and the belief that they were true, the defendant accepted the policy now in question. As we have already seen, it has never been the law of this State that the mere omission to read an insurance policy, or to know all its contents, would bar any relief by way of reformation of such instrument. It necessarily follows, from the facts as they now appear, that the statements and representations of the plaintiff's agent to the defendant were such that the delivery and acceptance of this policy, without a discovery of the mistake, was equivalent to a declaration upon the part of the insurance company that the policy, when delivered, was in conformity with the agreement which had been made with the defendant. It was by these declarations that the defendant was induced to accept the policy, and to accept it without reading it.
The plaintiff cannot avail itself of the claim, now made, that it appears the trial court erred in holding that the plaintiff's agent had authority to fix premium rates which would be binding upon his company. It has been repeatedly held by the courts of this State that claims of law are limited to those made upon the trial of the case in the court below, and to those specifically made in the assignments of error. The record discloses that neither of these conditions exist in the present case. This fact was not made a part of the plaintiff's draft-finding, nor does it appear in those *Page 419 
claims of law made upon the trial of the case in the Superior Court, nor is it to be found specifically stated in the assignments of error. Further than this, the finding states that it did not appear that the plaintiff company had any established premium rates for insuring risks of this character. It follows, therefore, that it is not shown that the premium of $125, fixed in the present case, was at variance with any uniform rate upon risks like the present one.
The plaintiff now insists that the Superior Court erred in holding that "where a person receives a policy of insurance pursuant to an application, retains possession of the same and accepts and retains benefits thereunder, he is estopped from subsequently attacking the validity of the policy or from seeking to have it reformed, without restoring or offering to restore to the insurer any and all sums of money paid by the insurer for the purpose of indemnifying the insured for loss covered by such policy."
One of the essential elements of an estoppel is that the facts relied on to create it must be known to the party to be estopped at the time of his conduct, or at least the circumstances must be such that knowledge of them is necessarily imputed to him. In the case of Plympton v. Dunn, 148 Mass. 523, 527,20 N.E. 180 (cited by the plaintiff), we find the following statements: "But the case is of a nature to require the extremest diligence on the part of the insured, if he means to rescind. Every day that elapsed after the defendant discovered, or ought to have discovered, the error, without notifying the company, he was receiving the benefit of the policy. To be sure, the company might discover the falsity of the statement, but it might not, and the defendant could not be allowed to speculate on that chance. By his silence he left the company bound, so far as they knew, and in a *Page 420 
position in which, if he had died, they might have paid the loss in ignorance of any defence. To accept the benefit of a contract after you have notice of your right to rescind it, is to affirm it, especially when, as here, the benefit accepted, and the corresponding risk imposed upon the company, are of a kind `that never can be cured in a rational sense' by a subsequent surrender of the policy." In that case it appears that the defendant did not offer to return his policy, or notify the insurance company that he wanted to rescind it, until about one and one half years after his discovery of the facts. This was after an action was commenced. In the case now before us it appears that the defendant received his policy on or about April 11th, 1911, and that the death of his employee occurred about six weeks later. During this interval it is not shown that the defendant discovered, or ought to have discovered, any fact throwing any light upon the provisions of his policy, except the receipt from the plaintiff's agent for his premium of $125, the payment of which was made May 15th, 1911. An examination of this document discloses the important fact that the amount of the defendant's insurance was stated as $25,000, the sum which he has always maintained represented the amount of his estimated payroll. Silence under such circumstances was not to assent to the provisions of this policy as it was written, nor under any principle of estoppel should it operate as a bar to the defendant's right to have a reformation of his policy so made that it will read as it should have been written.
   There is no error.
In this opinion the other judges concurred.